Interview Summary Record.
The applicant’s representative and the examiner discussed the current objections/rejections in view of the attached agenda.

Discussion regarding “Claim Objections”
The applicant indicated that amendments will be made to the claims as suggested by the examiner.

Discussion regarding “35 U.S.C. 112(f) Interpretation”
Mainly, the applicant proposed to amend the language in claim 1 to avoid interpretation under 35 U.S.C. 112(f).
Regarding claim 19, the examiner indicated that the claim language meets the 3-prong analysis indicated in the MPEP (see MPEP 2181), therefore justifying the interpretation under 35 U.S.C. 112(f). The examiner suggested the attorney to amend the claims to incorporate enough structure to avoid this interpretation.
Regarding claim 20, the attorney explained that the preamble describes “a computer” that executes a function comprising the functions interpreted under 35 U.S.C. 112(f), therefore, sufficient structure is being described in the claim to avoid this interpretation. The examiner suggested to clarify that the computer is performing all the recited functions in the remarks for consideration in the next response. The attorney also suggested to amend the claim language to clarify this and avoid interpretation under 35 U.S.C. 112(f). 

Discussion regarding “35 U.S.C. 101 Rejection”

Essentially, the examiner indicated that the claims, when considered as a whole, do not integrate the judicial exception into a practical application because the claims merely recite data collection, analysis and displaying of results, without meaningfully limiting the abstract idea. 
Discussions about what “a test object” encompasses, what is defined as “structural defects” (hypothetical amendment presented during the interview), and what is being performed by the invention once the results are displayed (in accordance with the specification, see [0039]) were presented. 
The examiner suggested the attorney to present amendments/arguments based on the Prong Two considerations indicated in the current guidance, such as “improvements to any other technology or technical field” and “effecting a transformation or reduction of a particular article to a different state or thing”. Based on this, the attorney described that the claims are performed by “a particular machine” (the simulation unit), however, the examiner indicated that according to applicant’s proposed amendments, the simulation unit corresponds to a processor, which under the current guidance does not integrate the judicial exception into a practical application, but instead merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).

Discussion regarding “35 U.S.C. 112(b) Rejections”
Mainly, the examiner indicated that appropriate antecedence basis should be introduced when referring to defects, type of a test object, simulation, etc. For example, the examiner indicated that in light of the specification, claim 6 recites defects resulting from adjusting the range of features, with these defects being part of the defects recited in claim 1.


Discussion regarding “35 U.S.C. 102 and 35 U.S.C. 103 Rejections”
The attorney explained that the novelty of the invention falls in the language “a simulation unit that analyzes an occurrence and growth of the defect over time … and conducts a simulation for predicting growth of each of the possible defects”, and that the prior art of record does not disclose or suggest this limitation.
The examiner explained that in view of the rejection under 35 U.S.C. 112(b), the claim language was unclear, and that for examination purposes, an interpretation was provided in view of the prior art disclosure. The examiner suggested the attorney to clarify the claim language in the next response for further consideration and search in order to reach a determination regarding novelty of the invention.

No further agreement was reached. 
The Office will await for a formal response to the office action mailed on 12/08/2020.

/LINA M CORDERO/Primary Examiner, Art Unit 2857